Undercofler, Justice.
Ronnie Franklin was indicted by the grand jury of Fulton County for the offenses of murder and burglary. Through his employed counsel he filed a motion for a physical examination in order to preserve evidence in his behalf for use in his defense at his trial.
The defendant later entered guilty pleas to the charges made against him. At the hearing on the guilty pleas the defendant in writing informed the court that he had been fully advised of his rights, the charges made against him, and of the maximum punishment for said offenses; that he was guilty of the offenses charged; that he authorized pleas of guilty to said charges to be entered; that he had had ample time to confer with his attorney and subpoena witnesses desired by him; that he was satisfied with the counsel and services of his attorney; and that the pleas of guilty were freely, understandingly and voluntarily made, were made without undue influence, compulsion or duress, and without promise of leniency.
Counsel for the appellant in this court argues that because his motion for a physical examination to preserve the evidence was not passed on by the trial court prior to his guilty pleas that the record is inconsistent with the voluntariness of his guilty pleas. Held:
The record in this case is sufficient to show that the defendant’s guilty pleas were freely, understandingly and voluntarily made, were made without undue influence, compulsion or duress and without promise of leniency.

Judgment affirmed.


All the Justices concur.

Argued April 11, 1972
Decided May 3, 1972.
Edwin Saginar, for appellant.
Lewis R. Slaton, District Attorney, Joel M. Feldman, Carter Goode, for appellee.